In an action seeking a judgment declaring that the plaintiff was not obligated under an insurance policy to provide coverage for its insured Board of Managers, Elmwood Park Condominium II with respect to a personal injury action commenced against it on behalf of the defendants James Moriarty and Rosa Moriarty, the plaintiff appeals from so much of an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated January 14, 1992, as denied its motion for summary judgment in its favor.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
Triable issues of fact exist with regard to whether the defendant Board of Managers, Elmwood Park Condominium II satisfied the notice conditions set forth in the insurance policy issued to it by the plaintiff (see, CPLR 3212 [b]). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.